                        Case 19-80519          Doc 10          Filed 07/17/19   Page 1 of 3
                                  UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF NORTH CAROLINA
                                           DURHAM DIVISION


  In re:
  Shannon Jamielle Johnson,
                                                                  Case No.: 19-80519
  Soc. Sec. No. xxx-xx-2042
  Mailing Address: 4920 Edgerton Drive, Apt 123, Raleigh, NC
  27612-                                                          Chapter 13
                                                    Debtor.


                               AFFIDAVIT REGARDING SERVICE OF PLAN

 I, Angel West, certify that on 7/17/19, a copy of the Chapter 13 Plan was served on each of the
 creditors listed in subsections 4.1(d), 4.2(d) or 4.3(e) of the Chapter 13 Plan, as follows:

 By regular, first class United States mail, postage fully pre-paid, upon the following creditors:

 Non-FDIC corporate, partnership and doing-business-as creditors (addresses verified on the NC
 Secretary of State website) served:

 Bridgecrest Acceptance Corporation
 c/o Corporation Service Co., Reg Agent
 ATTN: Officer
 2626 Glenwood Avenue, Suite 550
 Raleigh, NC 27608

 and by regular, first class United States mail, postage fully pre-paid, upon the following
 parties:

 All other creditors listed on the attached mailing matrix. (updated to include the mailing address
 listed on any and every proof of claim already filed in this case)

 Under penalty of perjury, I declare that the foregoing is true and correct.

 Dated: 7/17/19

                                                         /s Angel West
                                                         Angel West
CertificateOfService.wpt (rev. 7/4/18)
                             Case 19-80519     Doc 10       Filed 07/17/19    Page 2 of 3

          Acima Credit
                                                Amcol Systems, Inc. **              AmeriFinancial Solutions, LLC ****
      9815 S Monroe Street
                                                111 Lancewood Road                       Post Office Box 65018
            4th Floor
                                                 Columbia, SC 29210                    Baltimore, MD 21264-5018
        Sandy, UT 84070


                                                                                     Bridgecrest Acceptance Corporation
     AT&T Mobility *******              Bridgecrest Acceptance Corporation
                                                                                   c/o Corporation Service Co., Reg Agent
        c/o Bankruptcy                              Attn: Officer
                                                                                               ATTN: Officer
     1801 Valley View Lane                     Post Office Box 2997
                                                                                      2626 Glenwood Avenue, Suite 550
       Dallas, TX 75234                         Phoenix, AZ 85062
                                                                                             Raleigh, NC 27608


                                                        CNAC
             CCS*                                                                             Duke Medicine
                                               c/o Piedmont Finance Corp.
         PO Box 21504                                                                    5213 South Alston Avenue
                                             3601 Durham-Chapel Hill Blvd.
       Roanoke, VA 24018                                                                    Durham, NC 27713
                                                   Durham, NC 27707



Durham County Health Department          Durham Radiology Associates, Inc.                        ERC ****
        414 E Main St                         Post Office Box 13166                         Post Office Box 57610
      Durham, NC 27701                      Roanoke, VA 24031-3166                          Jacksonville, FL 32241



                                                     Geico ***
FirstPoint Collection Resources ***                                                  Internal Revenue Service (MD)**
                                                   Regional Office
          P.O. Box 26140                                                                   Post Office Box 7346
                                                 One GEICO Center
   Greensboro, NC 27402-6140                                                           Philadelphia, PA 19101-7346
                                                Macon, GA 31296-0001



Kross, Lieberman and Stone, Inc **           Law Offices of John T. Orcutt           Nationwide Insurance Company**
           P.O. Box 565                        6616-203 Six Forks Road                    One Nationwide Plaza
   Morrisville, NC 27560-0565                     Raleigh, NC 27615                     Columbus, OH 43215-2220



            Navient**                    NC Child Support Enforcement (**)                NC Department of Justice
  Dept. of Education Loan Svcs.            Bankruptcy Reporting Contact                for NC Department of Revenue
      Post Office Box 9635                    Post Office Box 20800                         Post Office Box 629
  Wilkes Barre, PA 18773-9635                Raleigh, NC 27619-0800                       Raleigh, NC 27602-0629



North Carolina Dept. of Revenue**              Optimum Outcomes Inc **                      Progressive Leasing
      Post Office Box 1168                         P.O. Box 58015                         Post Office Box 413110
    Raleigh, NC 27602-1168                        Raleigh, NC 27658                   Salt Lake City, UT 84141-3110



                                                                                            REX Healthcare***
       Progressive Leasing                Raleigh Pathology Lab Assoc PA
                                                                                      Attn: Patient Financial Services
      11629 South 700 East                      Post Office Box 876
                                                                                          4420 Lake Boone Trail
        Draper, UT 84020                    Greenville, NC 27835-0876
                                                                                            Raleigh, NC 27607


                                                                                               T-Mobile***
State Employees' Credit Union****             Stern Recovery Services, Inc.
                                                                                            Customer Relations
      Post Office Box 28540                      Post Office Box 14899
                                                                                          Post Office Box 37380
     Raleigh, NC 27611-8540                   Chapel Hill, NC 27515-4899
                                                                                       Albuquerque, NM 87176-7380
                             Case 19-80519     Doc 10      Filed 07/17/19    Page 3 of 3

The Honorable Matthew Whitaker                   U.S. Attorney General                      UNC Health Care***
   U.S. Department of Justice                  U.S. Department of Justice                    Customer Service
  950 Pennsylvania Ave. NW                    950 Pennsylvania Ave. NW                         PO Box 168
  Washington, DC 20530-0001                   Washington, DC 20530-0001                    Chapel Hill, NC 27514


                                             US Department of Education***
  US Attorney's Office (MD)**                                                     Verizon Wireless Bankruptcy Admin.*
                                              Direct Loan Servicing Center
101 S. Edgeworth Street, 4th floor                                                  500 Technology Drive, Suite 550
                                                 Post Office Box 5609
     Greensboro, NC 27401                                                              Weldon Spring, MO 63304
                                              Greenville, TX 75403-5609


 Wake County Tax Collector **
                                              Wake Emergency Physicians                Wake Orthopaedics, LLC
        Attn: Officer
                                               Post Office Box 890053                  3009 New Bern Avenue
    Post Office Box 2331
                                                Charlotte, NC 28289                    Raleigh, NC 27610-1214
     Raleigh, NC 27602


                                                   WakeMed ***
  Wake Radiology Consultants                                                          Woodforest National Bank*
                                         Attn: Bankruptcy Managing Agent
    Post Office Box 19368                                                                 251 Premier Blvd
                                               Post Office Box 29516
   Raleigh, NC 27619-9368                                                             Roanoke Rapids, NC 27870
                                                Raleigh, NC 27626
